Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Patrick O. Christian appeals the district court’s order dismissing his civil rights complaint under 28 U.S.C. § 1915(e) (2006). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. Christian v. Townsend, No. 3:12-cv-00021-MOC-DCK, 2012 WL 169943 (W.D.N.C. *238Jan. 19, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.